Exhibit 10.9

Form of Grant Agreement – Performance-Based Restricted Stock Award.

Grant Agreement – Performance-Based Restricted Stock Award

 

 

Radiant Systems, Inc.

ID: 11-2749765

3925 Brookside Parkway

Alpharetta, GA 30022

 

 

 

NAME   Award Number: ADDRESS   Plan: CITY STATE ZIP   ID:

 

 

Effective MM/DD/YYYY (“Grant Date”), you have been granted a xxxx of xxxx shares
of Radiant Systems, Inc. (the “Company”) common stock. On the second anniversary
of the Grant Date (the “Determination Date”), some or all of these shares may be
forfeited, or you may be granted additional shares, as described below. The
number of shares that are forfeited or additional shares that will be granted
will be based upon attainment of the Performance Goals disclosed below during
the period beginning on the Grant Date and ending on the Determination Date (the
“Performance Period”). This Performance-Based Restricted Stock Award is granted
under the Radiant Systems, Inc. 2005 Long-Term Incentive Plan (as amended, the
“Plan”) and constitutes the Award Agreement under Section 2.5 of the Plan.

Your Performance-Based Restricted Stock Award is subject to the limitations and
other conditions set forth in the Plan, including but not limited to:

 

  •  

During the period beginning on the Grant Date and ending on the third
anniversary of the Grant Date (the “Restriction Period”), no shares can be sold
or transferred prior to vesting. During the Restriction Period, shares are held
in custody of an escrow account.

 

  •  

On the Determination Date, some or all of the shares granted may be forfeited,
or additional shares may be granted, based on the extent to which the Company’s
cumulative operating income achieved during the Performance Period equals the
Budget amount listed below (the “Performance Goal”), as determined by the
Compensation Committee. If less than 100% of your Performance Goal is achieved,
some of your shares will be forfeited and returned to the Company for no
consideration on the Determination Date. If more than 100% of your Performance
Goal is achieved, additional shares subject to the restrictions described above
will be granted on the Determination Date.

 

  •  

The number of shares that will be forfeited or the number of additional shares
that will be granted, if any, will be determined according to the following
schedule. Between performance levels, shares will be forfeited or granted on a
linear basis. The maximum award will be 125% of the initial grant. No partial
shares will be granted or forfeited; the Compensation Committee will round to
the closest whole share number.

 

% of Goal Achieved

   Cumulative Operating Income
Achieved for the Performance
Period    % of Initial Grant

<75% of Budget

   < X         0%

75% of Budget

   $X      50%

Budget

   $X    100%

Aspiration

   $X    125%

 

  •  

The shares determined under the immediately proceeding chart will vest on the
first anniversary of the Determination Date so long as you have not terminated
employment with the Company prior to such date.

 

  •  

Unless you make the 83(b) election discussed below, you will realize
compensation when your shares vest based on the fair market value of the shares
on that day (if vesting falls on a weekend, the previous Friday). This is
treated as ordinary income, which will be reported to payroll for income tax
purposes. For expatriates and employees outside the US, your awards will be
subject to tax withholding and/or reporting where applicable.

 

  •  

U.S. Performance-Based Restricted Stock recipients can file an 83(b) election if
they wish to pay tax on income equal to the full market value of the stock
granted on the Grant Date; an 83(b) election cannot be made for any additional
shares granted on the Determination Date. Elections must be made within 30 days
of the Grant Date. For more information see the 83(b) Election and Process
documents.



--------------------------------------------------------------------------------

  •  

Prior to the delivery of shares, you must remit to the Company funds in an
amount sufficient to satisfy any federal, state and local tax withholding
requirements, or if you so request and in the sole discretion of the Company,
the Company may withhold from the shares to be delivered a number of shares
sufficient to satisfy al or a portion of such tax withholding requirements.

 

  •  

If for any reason your employment terminates before your shares have vested,
your award is canceled and you will not be entitled to any unvested shares; all
unvested shares will be returned to the Company for no consideration. However,
the Plan contains special rules that will apply if your employment is terminated
by you for Good Reason or by the Company (other than for Cause) following a
Change in Control Event, as defined in the Plan. The Change in Control rules, if
applicable, will result in the vesting of all shares granted as of the date of
your termination.

This Performance-Based Restricted Stock Award is granted under and governed by
the terms and conditions of the Plan, Amended and Restated 2005 LTI Plan and the
terms and conditions of which are made a part of this agreement. Any capitalized
terms used herein that are not defined herein shall refer to the term as defined
in the Plan